Exhibit 3.2 MLM Index™ Fund AMENDED AND RESTATED DECLARATION OF TRUST AND TRUST AGREEMENT This AMENDED AND RESTATED DECLARATION OF TRUST AND TRUST AGREEMENT (“Trust Agreement”) is made and entered into as of the 31st day of August, 1998 by and among MOUNT LUCAS INDEX MANAGEMENT CORPORATION, a Delaware corporation (the “Manager”), WILMINGTON TRUST COMPANY, a Delaware banking corporation, as trustee (the “Trustee”), and the INTEREST HOLDERS from time to time hereunder. W I T N E S S E T H: WHEREAS, the parties hereto previously entered into that certain Declaration of Trust and Trust Agreement, dated as of December 11, 1997 (the “Original Trust Agreement”), and pursuant thereto the Trustee filed a Certificate of Trust with the Delaware Secretary of State on December 11, 1997, in order to form the Trust as a Delaware business trust under the Delaware Business Trust Act, 12 Del. C.§3801 etseq., as the same may be amended from time to time (the “Act”); WHEREAS, the parties amended the Original Trust Agreement as set forth in Amendment No. 1 to the Declaration of Trust and Trust Agreement, dated as of January 14, 1998 (“Amendment No. 1”), to provide for the administration and contemplated operation of the Trust; WHEREAS, the parties amended, restated and replaced the Original Trust Agreement, as amended by Amendment No. 1, in its entirety as set forth in the Amended and Restated Declaration of Trust and Trust Agreement, dated as of January 31, 1998 (the “Amended and Restated Trust Agreement”), to provide for the administration and contemplated operation of the Trust; WHEREAS, the parties amended the Amended and RestatedTrust Agreement as set forth in Amendment No. 2 to the Declaration of Trust and Trust Agreement, dated as of June 17, 1998 (“Amendment No. 2”), to provide for the administration and contemplated operation of the Trust; WHEREAS, the parties now desire to amend, restate and replace the Amended and Restated Trust Agreement, as amended by Amendment No. 2, in its entirety as set forth herein to provide for certain changes in the administration and contemplated operation of the Trust; NOW THEREFORE, in consideration of the mutual agreements herein contained, the parties hereby amend, restate and replace in its entirety the Amended and Restated Trust Agreement, as previously amended by Amendment No. 2, as follows and the Manager and the Initial Interest Holder hereby direct the Trustee, pursuant to the Amended and Restated Trust Agreement, to execute and deliver this Trust Agreement: 1 DEFINITIONS; THE TRUST —Definitions.As used in this Trust Agreement, the following terms shall have the following meanings unless the context otherwise requires: “Affiliate of the Manager” means: (i) any officer, director, employee or shareholder of the Manager, (ii) any corporation, partnership, trust or other entity controlling, controlled by or under common control with the Manager or any person described in (i) above, and (iii) any officer, director, trustee, general partner or employee of any person who is a member, other than as limited partner, with any person described in (i) and (ii) above, in a relationship of joint venture, general partnership or similar form of unincorporated business association.For purposes of this definition the term “control” shall also mean the control or ownership of ten percent (10%) or more of the beneficial interest in the person referred to. “Business Day” means a day other than Saturday, Sunday or other day when banks and/or commodities exchanges in the City of New York, the City of Chicago, or the City of Wilmington are authorized or obligated by law or executive order to close. “Business Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
